DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Applicant's elected event Ss026-2640 and SEQ ID NO:11 in the reply filed on 11 August 2020; Applicant also requested examination of a subset of other events – based on the claim amendments the selected events are:  Ss026-2006, Ss026-2027, Ss026-2050, Ss026-2393, Ss026-2475, Ss026-2640, and Ss026-2732.  The corresponding sequences are SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:8, SEQ ID NO:9, and SEQ ID NO:13.  The above events were rejoined and examined.
Claims 1-25 as filed on 11 August 2020 were examined in an Office action mailed 20 November 2020.  Applicant responded on 22 February 2021 cancelling claims 1, 3-4, 14 and 17-18 as well as adding claims 26-31.  In a second non-final Office action, claims 2, 5-13, 15-16 and 19-31 were examined and rejected in an Office action mailed 27 May 2021.  Applicant responded on 27 September 2021, cancelling claims 2, 24-25, 28-31 and adding claims 32-35.
Claims 5-13, 15-16, 19-23, 26-27 and 32-35 are examined herein.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Withdrawal of Objections and Rejections
3.	The rejection of claims11-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments to the claims.
4.	The rejection of claims 5-13, 15-16, 19-23 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of Applicant’s amendments to the claims.
5.	The rejection of claims 5-12, 15-23 and 26-27 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments to the claims.

Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.

Claim Objections
6.	Claim 10 is objected to because of the following informalities.
Claim 10 is objected to because it refers to “a” nucleic acid of claim 2 rather than “the” nucleic acid.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 depends from a cancelled claim.  In the interest of compact prosecution, it is interpreted as if it depended from claim 5.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.	Claims 22 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
Applicant traverses the rejection in the paper filed 27 September 2021.  Applicant’s arguments have been fully considered but are not persuasive.
The utility asserted in the specification for products comprising and methods using the polynucleotides recited in the claims is that they are present in transgenic turfgrass plants.  
The specification teaches that 
The transformation of a plant with heterologous DNA, or by back-crossing with plants obtained by such transformation, typically results in a population of transformants comprising a multitude of separate events.  Individual events from this group of events are selected based on various criteria such as expression and stability of the transgene(s) and its compatibility with optimal agronomic characteristics of the plant comprising it.  As described herein, events Ss026-1819, Ss026-1984, Ss026-2006, Ss026-2027, Ss026-2050, Ss026-2085, Ss026-2393, Ss026-2475, Ss026-2623, Ss026-2640, Ss026-2693, Ss026-2732, and Ss026-2749 were selected based on such characteristics including glyphosate tolerance and enhanced turfgrass quality.

Spec., para. 0136.
It is well-known in the art that in a transgenic event, the location of the transgene insertion within the native genome is unpredictable.  E.g., Latham et al. (2006) J Biomed Biotechnol 2006:25376, pp 1-7, abstract.  
The specification also teaches that 
The heterologous (or foreign) DNA can be characterized by the particular location in which it is incorporated into the plant genome.  The foreign DNA can be detected by identifying regions or sequences that flank the 

Spec., para. 0137.  Thus the insertion sequence uniquely characterizes each event.  Indeed, SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:8, SEQ ID NO:9, and SEQ ID NO:13 appear to be free of the prior art.
Therefore both the art and the specification teach that the only value of SEQ ID NO:3, SEQ ID NO:4, SEQ ID NO:5, SEQ ID NO:8, SEQ ID NO:9, and SEQ ID NO:13 are when they represent a full-length junction DNA in events Ss026-2006, Ss026-2027, Ss026-2050, Ss026-2393, Ss026-2475, Ss026-2640, and Ss026-2732.
If present in such plants, the sequences are diagnostic for the plants’ insertion sequence.  Without the plants, the sequences themselves, or methods using the sequences, lack utility.  All claims which read on such plants are rejected under the enablement requirement because they have not been deposited.  In the amendment submitted on 22 February 2021, Applicant eliminated all reference to the deposits.
Given the unpredictable location of the transgene insertion, one of ordinary skill in the art cannot, without undue experimentation, reproduce a transgenic event except by using plants comprising that event.  The teachings of the specification are consistent with this understanding. 
Thus there is no a specific and substantial utility, because further research would be required to determine how to make and use the products and methods as claimed such that they may produce a specific, substantial, and credible utility.  An ordinary artisan would have to create a plant where the recited sequences represented junction sequences associated with an herbicide resistance gene.  While a turfgrass plant with herbicide resistance would have a real world value and application, additional research would be required to create such a plant.
It is thus apparent that extensive further research, not considered to be routine experimentation, would be required before one skilled in the art would know how to use the claimed invention given the absence of any deposited plants.
The facts in this case are very similar to the facts in In re Fisher which dealt with an attempted patenting of ESTs.  In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. In re Fisher, a general disclosure in the patent application was provided to support claims to a nucleic acid whose particular function is not disclosed.  Id., 76 USPQ2d 1231.  The court found that none of the utilities generally suggested for the claimed nucleic acids and compositions in the Fisher case was enough to overcome the utility requirement.  Id., 76 USPQ2d 1234.  The instant case is similar in that the specification provides merely hypothetical possibilities for uses for the claimed sequences.  The Federal Circuit ruled that such a disclosure is not sufficient to provide a specific and substantial utility to the claimed invention.
Thus, the claimed invention is not supported by a specific and substantial asserted utility.
Applicant’s Arguments & Response
Applicant argues that the markers can be used to detect transgenic plants.
This position, however, is addressed in the rejection above.  The plants are not available to the public.  Without the plants, the markers have no value to the public.  

Conclusion
9.	Claims 5-9, 15-16, 19-21, 23, 26 and 32-34 are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663